DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 9-15, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 7-8,  Remarks dated 1/27/2022. Additionally, Baer US 2011/0254948 and Eisfeld US 2011/0254948 fails to disclose independent claim 1, independent claim 11, and independent claim 20 in its entirety.
Specifically, regarding the allowability of amended independent claim 1: The prior art of record does not disclose or suggest a galvanometer scanner comprising: “a mirror mounting shaft, wherein: the shaft insertion opening is positioned on an upper surface of the housing; and the mirror mounting shaft is inserted into the shaft insertion opening perpendicular to an installation surface”, along with other claim limitations, is not disclosed or suggested by the prior art of record”. Claims 2-5, 9, and 10 are allowable due to pendency on amended independent claim 1. 
Specifically, regarding the allowability of amended independent claim 11: The prior art of record does not disclose or suggest a photoacoustic microscope system comprising: “a mirror mounting shaft having a portion inserted into a shaft insertion opening, wherein: the shaft insertion opening is positioned on an upper surface of the 
Specifically, regarding the allowability of amended independent claim 20: The prior art of record does not disclose or suggest an apparatus comprising: “a mirror mounting shaft having a portion inserted into a shaft insertion opening, wherein: the shaft insertion opening is positioned on an upper surface of the housing; and the mirror mounting shaft is inserted into the shaft insertion opening perpendicular to an installation surface or is inserted into the shaft insertion opening slopingly at a predetermined angle with respect to the installation surface”, along with other claim limitations, is not disclosed or suggested by the prior art of record”. Claims 21-26 are allowable due to pendency on amended independent claim 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872